          Case 4:19-cv-01480-JSW Document 17-1 Filed 04/12/19 Page 1 of 3




 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road, Suite 403
 3   Redwood City, CA 94063
     Phone: (650) 282-5970
 4   Fax: (650) 282-5980
     Email: ws@waynesilverlaw.com
 5
     Defendant in pro se
 6
                                   UNITED STATES DISTRICT COURT
 7
                                NORTHERN DISTRICT OF CALIFORNIA
 8
                                           OAKLAND DIVISION
 9
10   ANTHONY G. THOMAS, individually and on             Case No.: CV-19-1480 JSW
     behalf of the General Public acting as a Private
11   Attorney General,                                  [PROPOSED] ORDER ON DEFENDANT
            Plaintiff,                                  WAYNE A. SILVER’S MOTION TO
12                                                      DISMISS COMPLAINT PURSUANT TO
     v.
13                                                      FED. R. CIV. P. 12(b)(6)
     BRUCE T. BEESLEY, et al.,
                                                          Date: May 24, 2019
14          Defendants.                                  Time: 9:00 a.m.
15                                                       Court: Courtroom 5

16                                                      Complaint Filed: March 21, 2019
                                                        Trial Date: None Set
17
18          The Court having read and considered Defendant WAYNE A. SILVER’s (“Silver”) motion

19   to dismiss the Complaint against him filed by ANTHONY THOMAS pursuant to Rule 12(b)(6) of

20   the Federal Rules of Civil Procedure (“FRCP”) (“Motion”) and the Omnibus Request for Judicial

21   Notice filed on April 12, 2019, good cause appearing, hereby GRANTS the Request for Judicial

22   Notice, and finds:

23          1.      Thomas is the Debtor in Bankruptcy Case No. 14-BK-50333-BTB (the “Bankruptcy

24   Case”) pending in the U.S. Bankruptcy Court for the District of Nevada (“Bankruptcy Court”). The

25   Bankruptcy Case was originally filed under Chapter 11 on March 4, 2014, and subsequently

26   converted to a Chapter 7 Case on August 29, 2014. The Chapter 7 Trustee is co-defendant Jerri

27   Coppa-Knudson (“Bankruptcy Trustee), represented in the Bankruptcy Case by co-defendant Jeffrey

28   L. Hartman.
                                               Page - 1
      [Proposed] Order On Defendant Wayne A. Silver’s Motion to Dismiss      Case No.: CV-19-1480 JSW
      Complaint
         Case 4:19-cv-01480-JSW Document 17-1 Filed 04/12/19 Page 2 of 3




 1          2.        Silver represented co-defendant KENMARK VENTURES, LLC (“Kenmark”) in the

 2   Bankruptcy Case, and in a bankruptcy adversary proceeding against Thomas filed in the Bankruptcy

 3   Case, Adversary Proceeding No. 14-5022. The Adversary Proceeding was filed to determine whether

 4   a $4.5 million dollar judgment against Thomas in favor of Kenmark (the “Superior Court Judgment”)

 5   in Santa Clara Superior Court, Case No. 108CV130667 (the “Santa Clara Case”) was non-

 6   dischargeable under the Federal bankruptcy laws.

 7          3.        Kenmark prevailed after trial in the Adversary Proceeding, and was awarded a

 8   judgment against Thomas finding the Superior Court Judgment was non dischargeable (the “Non-

 9   Dischargeable Judgment”). Thomas appealed the Non-Dischargeable Judgment to the Ninth Circuit

10   Bankruptcy Appellate Panel, which affirmed in an unpublished Memorandum Decision. Thomas

11   appealed to the Ninth Circuit Court of Appeals, which also affirmed. Thomas then filed a motion to

12   recall the mandate, which was denied. Thomas has now filed a Petition for Cert with the U.S.

13   Supreme Court, which is pending.

14          4.        The Complaint in this action jumbles multiple claims together and includes

15   allegations immaterial to those claims. It is impossible to know which allegations are directed at

16   Silver. Such a “shotgun” style complaint does not meet the federal pleading standards under FRCP 8,

17   and the Complaint therefore fails to state a claim under FRCP Rule 12(b)(6).

18          5.        This Complaint does not contain a plausible claim against Silver, and is subject to

19   dismissal for (1) the lack of a cognizable legal theory, and/or (2) the absence of sufficient facts

20   alleged under a cognizable legal theory. The Complaint therefore fails to state a claim under FRCP

21   Rule 12(b)(6).

22          6.        Silver is not alleged to have acted in any manner other than as counsel for co-

23   Defendant Kenmark Ventures, LLC, and is therefore immunized under the “agent immunity rule”

24   codified in California Civil Code Section 1714.10. The Complaint therefore fails to state a claim

25   under FRCP Rule 12(b)(6).

26          7.        A pro se complainant can plead himself out of court by pleading facts that undermine

27   the allegations set forth in his complaint, and Plaintiff has done precisely that. The Complaint against

28   Silver could not possibly be cured by the allegation of other facts.
                                               Page - 2
      [Proposed] Order On Defendant Wayne A. Silver’s Motion to Dismiss           Case No.: CV-19-1480 JSW
      Complaint
         Case 4:19-cv-01480-JSW Document 17-1 Filed 04/12/19 Page 3 of 3




 1          IT IS THEREFORE, HEREBY ORDERED THAT:

 2          The Motion is GRANTED, and Complaint against Silver is hereby DISMISSED without

 3   leave to amend.

 4          IT IS SO ORDERED.

 5          Date: ________________                          _________________________________
                                                            HON. JEFFREY S. WHITE
 6                                                          Judge of the United States District Court,
 7                                                          Northern District of California

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               Page - 3
      [Proposed] Order On Defendant Wayne A. Silver’s Motion to Dismiss   Case No.: CV-19-1480 JSW
      Complaint
